Name: Commission Regulation (EEC) No 1037/79 of 28 May 1979 amending Regulations (EEC) No 205/73, (EEC) No 2041/75 and (EEC) No 3136/78 on olive oil
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31979R1037Commission Regulation (EEC) No 1037/79 of 28 May 1979 amending Regulations (EEC) No 205/73, (EEC) No 2041/75 and (EEC) No 3136/78 on olive oil Official Journal L 130 , 29/05/1979 P. 0020 - 0021 Swedish special edition: Chapter 3 Volume 10 P. 0240 Spanish special edition: Chapter 03 Volume 16 P. 0114 Portuguese special edition Chapter 03 Volume 16 P. 0114 Finnish special edition: Chapter 3 Volume 10 P. 0240 Greek special edition: Chapter 03 Volume 25 P. 0099 COMMISSION REGULATION (EEC) No 1037/79 of 28 May 1979 amending Regulations (EEC) No 205/73, (EEC) No 2041/75 and (EEC) No 3136/78 on olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 590/79 (2), and in particular Articles 16 (6) and 19 (3) thereof, Having regard to Council Regulation (EEC) No 2749/78 of 23 November 1978 on trade in oils and fats between the Community and Greece (3), and in particular Articles 5 (6) and 9 thereof, Whereas, in order to improve the management of the market in olive oil, the Commission should be able to follow closely the pattern of imports of the various presentations of that product ; whereas, to this end, it should be provided that import licences specify also the manner in which the oil to be imported is put up and that the Member States keep the Commission informed at regular intervals as regards the presentations of imported oils; Whereas Commission Regulation (EEC) No 205/73 (4), as last amended by Regulation (EEC) No 3136/78 (5), Commission Regulation (EEC) No 2041/75 (6), as last amended by Regulation (EEC) No 3020/75 (7), and Commission Regulation (EEC) No 3136/78 should be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 The following Article 2a is hereby inserted in Regulation (EEC) No 2041/75: "Article 2a Section 12 of the import licence application for the products referred to in Article 1 (2) (c) of Regulation No 136/66/EEC and the licence itself shall contain one of the following phrases: - Importation in bulk or in immediate containers of more than five litres; - IndfÃ ¸rsel uemballeret eller i indre emballager pÃ ¥ over 5 liter; - Einfuhr lose oder in unmittelbaren UmschlieÃ ungen von mehr als 5 Liter; - Importation en vrac ou en emballages immÃ ©diats supÃ ©rieurs Ã 5 litres; - Importazione alla rinfusa o in imballaggi immediati superiori a 5 litri; - Invoer onverpakt of in onmiddellijke verpakkingen van meer dan 5 liter; or - Importation in immediate containers of five litres or less; - IndfÃ ¸rsel i indre emballager pÃ ¥ hÃ ¸jst 5 liter; - Einfuhr in unmittelbaren UmschlieÃ ungen von hÃ ¶chstens 5 Liter; - Importation en emballages immÃ ©diats infÃ ©rieurs ou Ã ©gaux Ã 5 litres; - Importazione in imballaggi immediati inferiori o uguali a 5 litri; - Invoer in onmiddellijke verpakkingen van ten hoogste 5 liter; Licences shall be valid only for products put up in this way." Article 2 Article 1 (4) of Regulation (EEC) No 3136/78 is hereby replaced by the following: "4. The Member States shall communicate to the Commission by telex, on the first working day following the final date for the submission of applications, the number of applications as referred to in paragraph 1, broken down by origin and, in respect of each such application, all the information required under paragraph 3 of this Article and under Article 2a of Regulation (EEC) No 2041/75." (1)OJ No 172, 30.9.1966, p. 3025/66. (2)OJ No L 78, 30.3.1979, p. 1. (3)OJ No L 331, 28.11.1978, p. 1. (4)OJ No L 23, 29.1.1973, p. 15. (5)OJ No L 370, 28.12.1978, p. 72. (6)OJ No L 213, 11.8.1975, p. 1. (7)OJ No L 299, 19.11.1975, p. 11. Article 3 In Article 6a of Regulation (EEC) No 205/73, the words "broken down by quality" are hereby replaced by the words "broken down by quality and presentation." Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1979. For the Commission Finn GUNDELACH Vice-President